Wiley, C. J.
The questions presented by the record in 'these cases involve the right of a railway company to appeal from the award of appraisers in proceedings to condemn property for its right of way, after it has paid to the clerk of the court, wherein the proceedings are pending, for the use and benefit of the landowners whose property it is sought to condemn, the amount of damages awarded by the appraisers, and where the railway company has entered upon the lands and is proceeding to construct its road.
These identical questions were presented in the appeal of Cleveland, etc., R. Co. v. Hayes (1905), ante, 539, and decided adversely to appellees’ contention, and upon the authority of that case the judgments are reversed, and the trial court is directed to sustain appellant’s, demurrer to the second paragraph of answer in each case, and for further proceedings not inconsistent therewith.